DETAILED ACTION
Response filed on 6/15/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, 10, 16, and 18 are amended.
Claim 7 is canceled.
Claims 1-6 and 8-20 are pending for examination.
Response to arguments
Re: 35 USC § 103 rejection 
Applicant’s argument made in an amendment received on 6/15/2022 has been fully considered.
Applicant argues, “Lee only discloses that "multi-connectivity" (MC) and "dual connectivity" (DC) of the "multi-connectivity", such as "MC" means a mode of operation of a UE in RRC-CONNECTED, configured with multiple cell groups, and "DC" means a mode of operation of a UE in RRC-CONNECTED, configured with two cell groups (master cell group and secondary cell group)” (Pg. 9, Par. 1); 
“Lee never discloses that there is information both from the MAC CE in the master node and information from the MAC CE in the secondary node-let alone information used for determining the data duplication behavior of the first entity, comprises information both from the MAC CE in the master node and information from the MAC CE in the secondary node as recited in the present claims” (Pg. 9, last paragraph); and
“Lee fails to teach or suggest the feature "wherein the information from the MAC CE comprises information from a MAC CE in a master node and information from a MAC CE in a secondary node" as recited in amended claim 1 (and correspondingly in independent claims 10 and 18)” (Pg. 10, Par. 2).
Applicant also states that “Hellge fails cure the deficiencies of Lee” (Pg. 10, Par. 2).
Applicant’s arguments with respect to claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1-3, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/143600 A1), hereinafter “Lee” in view of R2-1706716, “Configuration and control of packet duplication”, Source: Huawei, HiSilicon, hereinafter “Huawei”.
Claims 1, 10, and 18:
Regarding claim 1, Lee teaches ‘a method for data processing’ (Lee: Figs. 11 and 12), comprising:
‘determining, by a terminal device, a data duplication behavior of a first entity’ (Lee: Fig. 12, step 1204, “Duplication Transmission on RLC 1, RLC2”; step 1207, “Duplication Transmission on RLC 1, RLC3”; the steps define which RLC entities may be used for duplication and transmitted to the recipient UE) ‘according to first information’ (Lee: duplication_on command in step S1104 in Fig. 11), ‘wherein the data duplication behavior is indicative of that the first entity transmits data to at least one second entity in at least three second entities corresponding to the first entity’ (Fig. 11 and 12, transmission on RLC2 out of three RLCs, RLC1, RLC2, and RLC3), and ‘the first information comprises information from a media access control (MAC) control element (CE)’ (Lee: [0151], “MAC PDU or RLC PDU may be used as the layer-2 PDU containing a duplication on or off command of the present invention. For example, an MAC CE may be used to turn on or off the packet duplication in PDCP”; [0152], “if the duplication function is introduced in MAC, the Duplication On/Off command is transmitted via MAC CE”);
‘wherein determining, by the terminal device, the data duplication behavior of the first entity
according to the first information comprises:
determining, by the terminal device, a data duplication behavior of a first set according to the information from the MAC CE’ (Lee: [0147], “Duplication_On command may contain information indicating to which lower layer entities the PDCP transmitter should transmit duplicated PDCP PDUs (S1204)”; see Fig. 12). 
Lee also teaches, ‘wherein the first set is formed according to the ‘at least three second entities’ (RLC blocks in Fig. 11 and 12) and ‘contains at least one second entity’ (Fig. 12 shows three RLC entities and communication happens at least one of the three RLC entities).
Lee however does not expressly teach about formation of a first set as per the claim, ‘wherein the first set is formed according to the at least three second entities and contains at least one second entity’.
Though not expressly taught, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, from the disclosure of Lee, “Duplication_On command may contain information indicating to which lower layer entities the PDCP transmitter should transmit duplicated PDCP PDUs (S1204)” (Lee: [147]), that the remaining RLC entities which are not being used for duplication yet may be used for duplication and different sets of RLCs may be used for the purpose. For example, in Fig. 12, if data is transmitted through RLC2, three combinations from RLCs may be used for duplicate transmission (RLC1+RLC2, RLC3+RLC2, RLC1 + RLC3 + RLC2), assuming RLC2 being used always used by default. Seven different sets from three RLCs may also be considered for a complete set of sets (RLC1, RLC2, RLC3, RLC1+RLC2, RLC1+RLC3, RLC2+RLC3, RLC1+RLC2+RLC3).
The disclosure in Lee Fig. 12, step S1201 may be defining the first set containing RLC2 from the sets of RLC1, RLC2, and RLC3.
A person of ordinary skill would be motivated to form a set of RLCs through which duplicated data will be transmitted based on requirement of delay or latency as discussed by Lee in [9] and “a communication system design considering a service/UE sensitive to reliability and latency” ([7]).
Lee however fails to expressly teach, ‘wherein the information from the MAC CE comprises information from a MAC CE in a master node and information from a MAC CE in a secondary node’.
Huawei, an analogous prior art, teaching, “Configuration and control of packet duplication” ([title]), teaches, ‘wherein the information from the MAC CE comprises information from a MAC CE in a master node and information from a MAC CE in a secondary node’ (Huawei: §2, Par. 2, “The decision for performing packet duplication depends on the information provided by the MAC entity. The information is included in separate MAC CEs from both the MN and SN.“).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine disclosure of Huawei with that of Lee to use MAC CE from both the master and the secondary nodes to make best use of available channel information, as stated by Huawei, “Option 2: The master node and the secondary node send MAC CEs independently (based on their own information, e.g. channel quality, other)” (§2.3).

Claim 10 is for a device performing method of claim 1. The claim is a change in category with respect to claim 1. Lee discloses a processor and memory (See Fig. 13) and computer program (Lee: [156], “The memories 12 and 22 may store programs for processing and controlling the
processors 11 and 21”).
	Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.

	Claim 18 is for a non-transitory computer readable storage medium. The claim is a change in category with respect to claim 1.
Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.
Claims 2 and 11:
Regarding claim 2, combination of Lee and Huawei teaches ‘the method of claim 1’ (discussed above), ‘wherein the first information further comprises information from a radio resource control (RRC) layer’ (Lee: [152], “The Duplication On/Off command may be transmitted via RRC message”).
Claim 11 is for a device of claim 10, implementing method of claim 2. The claim is a change in category with respect to claim 2.
Claim elements are discussed in claim 2. Claim is rejected based on rejection of claim 2.

Claims 3 and 12:
Regarding claim 3, combination of Lee and Huawei teaches the method of claim 2 (discussed above). 
Based on the discussion above in claim 1 regarding formation of sets from the set of RLC entities, RLC1, RLC2, and RLC3, Lee teaches ‘wherein determining, by the terminal device, the data duplication behavior of the first entity according to the first information comprises:
determining, by the terminal device, a data duplication behavior’ (data duplication behavior is discussed in claim 1) ‘of a second set’ (The disclosure in Lee Fig. 12, step S1204 may be defining the second set containing RLC1 and RLC2 from the sets of RLC1, RLC2, and RLC3) ‘according to the information from the RRC layer’ (discussed above in claim 2), ‘wherein the second set is formed according to the at least three second entities and contains at least one second entity’ (discussed above in claim 1).
Claim 12 is for a device of claim 11, implementing method of claim 3. The claim is a change in category with respect to claim 3.
Claim elements are discussed in claim 3. Claim is rejected based on rejection of claim 3.

Claims 8 and 16:
Regarding claim 8, combination of Lee and Huawei teaches the method of claim 1 (discussed above).  
Lee teaches, ‘wherein: the information from the MAC CE in the master node is configured to control a first sub-set in the first set’ (Lee: [90], “If UE is configured with DC, the UE is connected to one MeNB and one SeNB, and configured with a master cell group (MCG) and a secondary cell group (SCG)”; “The MCG bearer is a bearer whose radio protocol arc only located in the MeNB to use MeNB resources only”; use implies configuration too);
‘the information from the MAC CE in the secondary node is configured to control a second
sub-set in the first set’ ([90], “SCG bearer is a bearer whose radio protocols are only located in the SeNB to use SeNB resources”; use implies configuration too); and
‘the first sub-set contains a second entity that is not contained in the second sub-set, or the
second sub-set contains a second entity that is not contained in the first sub-set’ (discussed above in claims 1 and 3 regarding sets being all different).
Claim 16 is for a device of claim 10, implementing method of claim 8. The claim is a change in category with respect to claim 8.
Claim elements are discussed in claim 8. Claim is rejected based on rejection of claim 8.

	Claims 9, 17 and 20:
Regarding claim 9, combination of Lee and Huawei teaches the method of claim 1 (discussed above), wherein the first entity is a packet data convergence protocol (PDCP) entity, and the second entity is a radio link control (RLC) entity (discussed above in claim 1; see Figs. 11 and 12).
Claim 17 is for a device of claim 10, implementing method of claim 9. The claim is a change in category with respect to claim 9.
Claim elements are discussed in claim 9. Claim is rejected based on rejection of claim 9.
Claim 20 is a change in category with respect to claim 9. Claim elements are discussed in claim 9. Claim is rejected based on rejection of claim 9.

Regarding claim 19, combination of Lee and Huawei teaches the non-transitory computer readable storage medium of claim 18 (discussed above), wherein the first information further comprises information from a radio resource control (RRC) layer (discussed above in claim 2);
‘wherein the at least one computer program operable with the terminal to determine the data
duplication behavior of the first entity according to the first information is operable with the
terminal device to:
determine a data duplication behavior of a second set according to the information from the
RRC layer, wherein the second set is formed according to the at least three second entities and
contains at least one second entity’ (discussed above in claims 1 and 2).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Lee and Huawei as applied to claim 1 above, and further in view of Hellge et al. (WO 2018/172136 A1), hereinafter “Hellge”.
Claims 4 and 13:
Regarding claim 4, combination of Lee and Huawei teaches the method of claim 3 (discussed above).  
Based on the discussion above in claim 1 regarding formation of sets from the set of RLC entities, RLC1, RLC2, and RLC3, Lee teaches ‘wherein, determining, by the terminal device, the data duplication behavior of the first entity according to the first information comprises:
determining, by the terminal device, a data duplication behavior’ (data duplication behavior is discussed in claim 1) ‘of a third set’ (The disclosure in Lee Fig. 12, step S1207 may be defining the second set containing RLC1 and RLC3 from the sets of RLC1, RLC2, and RLC3) ‘wherein the third set is formed according to the at least three second entities and contains at least one second entity’ (discussed above in claim 1).
Combination of Lee and Huawei however fails to teach, ‘wherein the first information further comprises relevant information of the terminal device, wherein the relevant information is measured by the terminal device’.
Hellge in the same field of endeavor teaches ‘measurement of relevant information by the terminal device’ (Hellge: Pg. 44, lines 7-8, “The UE may perform some measurements and report the measurement results to the base station on the basis of which the base station may make a decision”).
It would have been obvious to a person of ordinary skill in the  art before the effective filing date of the claimed invention to combine teaching of Hellge with that of combination of Lee and Huawei and come up with the claimed invention. 
A person of ordinary skill in the art would be motivated to combine the disclosure of Hellge with that of combination of Lee and Huawei to help form the sets of RLCs to be configured for data transmission with the knowledge of conditions of the UE, as disclosed by Hellge, “The base station may not be fully aware of the conditions are the UE, such as available links, carriers, UE speed, transmission power, interference, signal thresholds and the like” (Hellge: Pg. 44, lines 5-6) and thus base station may decide on the duplication behavior ‘according to the relevant information of the terminal device’, as per the claim.
The claim element ‘first information further comprises relevant information of the terminal device’, is a design choice whether to include the ‘relevant information’ in the ‘first information’. The information is already known to the UE because the measurements are done by the UE itself, as per discussion above.
Claim 13 is for a device of claim 12, implementing method of claim 4. The claim is a change in category with respect to claim 4.

Regarding claim 5, combination of combination of Lee, Huawei and Hellge teaches the method of claim 4 (discussed above).
Based on the discussion above in claim 1, first set contains RLC2, second set contains RLC1 and RLC2 (discussed above in claim 3), and the third set contains RLC1 and RLC3 (discussed above in claim 4). The choice of sets is not confined to these three sets only and may be done from 7 different sets as discussed above in claim 1. 
Based on the reasoning that seven different sets may be formed from three RLCs of Fig. 12, Lee may be considered teaching, ‘wherein the first set and the second set do not contain a same second
entity, or the second set and the third set do not contain a same second entity, or the first set and the third set do not contain a same second entity’

Claims 6 and 14:
Regarding claim 6, combination of combination of Lee, Huawei and Hellge teaches the method of claim 4 (discussed above).
Based on discussion above in claim 5, it is obvious that Lee teaches, ‘determining, by the terminal device, a data duplication behavior of a same second entity in two sets according to the first information, wherein the first set and the second set contain a same second entity (RLC2 of Fig. 12), or the second set and the third set contain a same second entity (RLC1 of Fig. 12), or the first set and the third set contain a same second entity’ (by making a choice of third set as RLC2+RLC3 e.g.).
Claim 14 is for a device of claim 13, implementing method of claim 6. The claim is a change in category with respect to claim 6. Claim is rejected based on rejection of claim 6.

Regarding claim 15, combination of combination of Lee, Huawei and Hellge teaches the terminal device of claim 13 (discussed above), ‘wherein the first set, the second set, and the third set are determined according to RRC signals’ (discussed above in claim 11) or ‘according to a third entity to which the second entity belongs, wherein the third entity is a MAC entity’ (Lee: Fig. 6 illustrates the MAC belong to SeNB and SeNB may be considered the third entity which may configure the SeNB resources, and therefore the RLC belonging to SeNB, as disclosed in [90], “the SCG bearer is a bearer whose radio protocols are only located in the SeNB to use SeNB resources).
Conclusion











Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190098682-A1 teaches Packet Duplication Activation Signaling (see Pars. [0172], [0191], [0206 -13], [0230], [0262]), [0268], and [0283]).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462